Citation Nr: 0426150	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  03-24 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from May 1949 to February 
1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In June 2004, the Board remanded 
the case to the RO for further action.


REMAND

On a VA Form 9 received by the RO in August 2003, the veteran 
requested a videoconference hearing before a Member of the 
Board.  

In June 2004, the Board remanded the case to the RO so that 
the desired videoconference hearing could be scheduled.  A 
videoconference hearing was scheduled in September 2004.  
However, prior to the date of the hearing, the veteran 
cancelled the hearing indicating that he preferred to wait 
for a future visit by a traveling Member of the Board.  The 
record does not reflect that the veteran has been provided 
the requested hearing or that he has withdrawn his request 
for such a hearing.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
action:

The veteran should be scheduled for a 
Board hearing at the RO in accordance 
with applicable procedures.  


							(CONTINUED ON NEXT PAGE)



No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




